This is a companion case to that of Solon Driggers v. State of Florida.
The two defendants were indicted and tried jointly in both cases and each, upon being arraigned, interposed like pleas ofautrefois acquit.
Therefore, the judgment is reversed on authority of the opinion and judgment in the Driggers case, supra.
So ordered.
Reversed.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN, not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 190